


110 HRES 1406 IH: Recognizing and supporting the work of

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1406
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Ms. Solis (for
			 herself, Mr. Grijalva,
			 Mr. Reyes,
			 Mr. Rodriguez,
			 Ms. Roybal-Allard,
			 Mr. Bishop of Georgia,
			 Mrs. Christensen,
			 Mr. Thompson of Mississippi,
			 Ms. Bordallo,
			 Ms. Matsui,
			 Ms. Schakowsky,
			 Mr. Waxman,
			 Ms. Ros-Lehtinen,
			 Mr. Doggett,
			 Mr. McGovern,
			 Ms. Schwartz,
			 Ms. Wasserman Schultz, and
			 Mr. Towns) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing and supporting the work of
		  Community Health Workers.
	
	
		Whereas the Centers for Disease Control and Prevention
			 describes Community Health Workers as trusted and respected members of the
			 community who provide information, education, and formal and informal
			 community-based, health-related services to community members;
		Whereas Community Health Workers and Promotoras are
			 volunteers or paid individuals and are often identified by titles such as
			 Community Health Advisor, Lay Health Advocate, and Community Health
			 Representative;
		Whereas in 2005, the United States had an estimated total
			 of more than 121,000 Community Health Workers across all 50 States;
		Whereas in 2000, the number of organizations employing
			 Community Health Workers was 6,300;
		Whereas Community Health Workers conduct significant work
			 almost exclusively in community settings and serve as connectors between
			 healthcare consumers and providers;
		Whereas according to the National Rural Health
			 Association, Community Health Worker programs are significant as they focus on
			 assisting hard-to-reach populations and the workers usually are indigenous to
			 the target population;
		Whereas Community Health Workers are in a distinctive
			 position to reduce preventable morbidity and mortality, improve the quality of
			 life, and increase the utilization of available preventive health services for
			 medically-underserved communities that face barriers to care, including
			 poverty, geographic isolation, language, cultural differences, lack of
			 transportation, low literacy, and lack of access to services;
		Whereas Community Health Workers, which are primarily
			 women, can be a critical component in conducting health promotion and disease
			 prevention efforts in medically-underserved populations and connecting
			 disenfranchised and medically-underserved populations to the health and social
			 service systems;
		Whereas Community Health Workers serve communities that
			 are Latino, African-American, White, Asian and Pacific Islander, and American
			 Indian/Alaska Native;
		Whereas approximately 1,400 Community Health
			 Representatives work with tribal managed or Indian Health Service programs in
			 most of the more than 500 federally recognized American Indian and Alaska
			 Native communities;
		Whereas uninsured individuals, immigrants, homeless
			 individuals, isolated rural residents, and migrant workers receive services
			 from Community Health Workers;
		Whereas Community Health Workers facilitate and support
			 activities across the Nation to help accomplish the Centers for Disease Control
			 and Prevention’s goal of eliminating the preventable burdens of diabetes
			 through public health leadership, linkages, research, programs, and policies;
			 and
		Whereas a study published in the Journal of the American
			 Academy of Pediatrics found that children in families who worked with Community
			 Health Workers were almost twice as likely to obtain health insurance than
			 children whose families received traditional Medicaid and State Children’s
			 Health Insurance Program information and outreach, and were more than twice as
			 likely to remain continuously insured: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the unique work of Community
			 Health Workers in providing access to preventative care and other health
			 services in underserved and health disparity communities;
			(2)recognizes the role of Community Health
			 Workers in supporting and strengthening communities of color, particularly in
			 improving the health behaviors of minority women and children; and
			(3)encourages those in our healthcare system
			 to learn about and support the distinctive role and impact of Community Health
			 Workers to improve the health of all Americans.
			
